Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
Response to Amendment
Claims 31-32, 34-37, 39-42, 45-47, 53, and 56-57 are pending. Claims 31, 37, 42, 46-47, and 56-57 have been amended. The rejections are withdrawn in view of the amendment.
Reasons for Allowance
Claims 31-32, 34-37, 39-42, 45-47, 53, and 56-57 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 31 recites, a “three-dimensional printer, comprising: a printhead configured to receive and deposit a filament including a core and a matrix material, the core comprising at least one continuous fiber, the printhead comprising: a receiving section configured to receive the filament, the receiving section including an inlet through which the filament is threaded; and an outlet through which the filament is deposited onto a build surface or a previously added layer of a part; and an impregnation system comprising a circuitous path having more than one change in direction configured such that the filament passes therethrough and the matrix material mechanically works into the at least one continuous fiber as the filament passes therethrough.”
First filament guide passage 210-1 of Rutter (US 2014/0322383) has a single change of direction following the curve and therefore does not constitute a circuitous path having more than one change in direction.
Additionally, resin bath 9 of Jang (US 5,636,861) does not teach a circuitous path for the fiber to follow because, while the path of the fiber follows a circuitous path, it is not contained within a channel that follows that path. Instead, the resin bath is a vat that does not similarly have a circuitous channel. Further, references similar to Jang in the prior art do not teach this limitation either.
Accordingly, each and every element of claim 31 are not taught by the prior art. Claims 32, 34-37, 39, and 53, depending from claim 31, are similarly not taught by the prior art. 
Claim 42 recites, a “three-dimensional printer, comprising: a printhead configured to receive and deposit a filament including a core and a matrix material, the core comprising at least one fiber, the printhead comprising: a receiving section configured to receive the filament, the receiving section including an inlet through which the filament is threaded; and an outlet through which the filament is deposited onto a build surface or a previously added layer of a part; and a feeding mechanism configured to feed the filament to the printhead; a cutting mechanism positioned between the feeding mechanism and the receiving section of the printhead, the cutting mechanism configured to cut the filament; and an impregnation system comprising a circuitous path having more than one change in direction configured such that the filament passes therethrough and the matrix material mechanically works into the core of the filament.”
First filament guide passage 210-1 of Rutter (US 2014/0322383) has a single change of direction following the curve and therefore does not constitute a circuitous path having more than one change in direction.
Additionally, resin bath 9 of Jang (US 5,636,861) does not teach a circuitous path for the fiber to follow because, while the path of the fiber follows a circuitous path, it is not contained within a channel that follows that path. Instead, the resin bath is a vat that does not similarly have a circuitous channel. Further, references similar to Jang in the prior art do not teach this limitation either.
Accordingly, each and every element of claim 42 are not taught by the prior art. Claims 45-47, depending from claim 42, are similarly not taught by the prior art. 
Claim 56 recites “a channel supporting a flexible tube through which the continuous fiber passes.”  First filament guide passage 210-1 of Rutter (US 2014/0322383) is formed between first and second clamp plates 206, 208 ([0020]). The passage is therefore inflexible and therefore does not anticipate each and every limitation of claim 56. Further, modifying Rutter would not be viable and the available prior art does not provide an alternative rationale to teach each and every limitation of claim 56.
Claim 57 recites “at least one set of compressive rollers configured to apply compressive forces to the filament as it passes through the channel.” The structure of first filament guide passage 210-1 of Rutter (US 2014/0322383) is formed between first and second clamp plates 206, 208 ([0020]). The passage is therefore inflexible and a compressive roller acting on the outside would have no effect. Accordingly, modifying Rutter would not be viable and the available prior art does not provide an alternative rationale to teach each and every limitation of claim 57.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726